Citation Nr: 1520088	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT


1. The Veteran is service-connected for, inter alia, posttraumatic stress disorder (PTSD) at 50 percent disabling and tinnitus at 10 percent disabling, which are of a common etiology or a single accident and therefore considered "one disability" rated at 60 percent for TDIU purposes.

2.  The Veteran is unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Disabilities resulting from common etiology or a single accident will be considered as "one disability" for meeting the percentage threshold for the purposes of TDIU eligibility.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are PTSD, currently evaluated as 50 percent disabling; tinnitus, currently evaluated as 10 percent disabling; left knee medial meniscectomy with residual degenerative joint disease, currently evaluated as 10 percent disabling; and appendectomy scar, currently noncompensable.  The Veteran's PTSD and tinnitus result from a common etiology, a mortar attack in service, and therefore qualify as one disability under 38 C.F.R. § 4.16(a).  Combined together, they result in a 60 percent rating.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the minimum schedular requirements for a TDIU.  

The remaining question is whether the Veteran's service-connected disabilities, alone, render him unemployable.  Here, the record indicates that the Veteran last worked as a painter in 2007.  See March 2011 VA Form 21-8940.  Moreover, in addressing the effects of the Veteran's service-connected PTSD on his occupational functioning, the November 2011 VA psychologist stated that the Veteran's "condition has declined . . . [he] would not be able to hold on to a regular job as before."  The accompanying description of the severity of the Veteran's PTSD and Global Assessment of Functioning (GAF) score of 45, reflecting serious impairment in occupational functioning, supports the examiner's ultimate conclusion.  

There is no competent medical evidence to the contrary.  According, as service-connected PTSD renders the Veteran unemployable, a TDIU is established.



ORDER

Entitlement to a TDIU is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


